NOYES, Circuit Judge.
As indicated upon the argument, I think that the statute set up in the separate defense (section 15 of the general corporation law of New York [Laws 1904, p. 1250, c. 490]) does not make void the contracts of foreign corporations not complying with its provisions, but merely excludes such corporations from state courts and leaves open to them the federal tribunals. Groton Bridge, etc., Co. v. American Bridge Co. (C. C.) 151 Fed. 871, is approved and followed.
.The demurrer is sustained, with costs.